Citation Nr: 1618915	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-12 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for right knee arthritis, status post arthrotomy, rated at 10 percent disabling.

2.  Entitlement to service connection for a right shoulder condition.  

3.  Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript is of record. 

At the February 2016 hearing, the Veteran expressed a desire to pursue claims for service connection for a neck condition.  Consequently, as this issue is not currently on appeal, it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The issue(s) of entitlement to an increased rating for his right knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right shoulder osteoarthritis and torn rotator cuff is related to his active military service.  

2.  The Veteran's degenerative disc disease of the lumbar spine is related to his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder osteoarthritis and torn rotator cuff are satisfied. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.71a (2015).

2.  The criteria for service connection for a degenerative disc disease of the lumbar spine are satisfied. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.71a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran states that he is entitled to service connection for a right shoulder condition as well as a back condition as result of a motorcycle accident he experienced in the line of duty while in service.  Specifically, he states during the accident, his right shoulder and back were injured as a result of being thrown from his motorcycle and striking a parked vehicle.  For the following reasons, the Board finds that the Veteran's right shoulder and back conditions are related to his in-service motorcycle accident.  

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a 'chronic' condition, including osteoarthritis and degenerative disc disease, when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including hypertension, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, a form or arthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for arthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Turning to the evidence of record, the Veteran has a current right shoulder condition.  A September 2009 MRI shows that the Veteran had right shoulder pain for three-to-four months.  Dr. P.M., M.D., the doctor who interpreted the MRI, noted that that the Veteran had mild subdeltoid and subacromial bursitis, mild edema with partial tearing of the rotator interval, focal tear of the biceps anchor without splitting, superior labral blunting without a discrete labral tear or separation, and moderate AC joint osteoarthritis.  In the Veteran's April 2012 VA examination, the examiner noted that the Veteran had a right shoulder rotator cuff tear diagnosed in 2012.  Therefore, the current shoulder disability element is satisfied for a right shoulder condition.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran also has a current back condition.  In the April 2012 VA examination, the examiner also noted that the Veteran had degenerative disc disease of the lumbar spine.  Therefore, the current back disability element is satisfied for a back condition.  Id.  

Under the second service connection element, there must be evidence of a relevant disease or injury incurred in or aggravated by active service.  Id.  

Here, there is evidence that the Veteran injured his right shoulder and back in service.  The Veteran reported deltoid muscle pain in service as noted in a September 1968 service treatment record (STR).  Then, a May 1970 STR created two-and-a-half weeks after his motorcycle accident shows that he suffered a right shoulder contusion and also noted musculoskeletal mid-thoracic back pain that after the motorcycle accident.  A September 1970 medical examination also noted right shoulder pain present after his motorcycle accident.  Then, a November 1974 medical board transcript reveals that the Veteran reported that after the motorcycle accident, he was unable move the right side of his body.  He reported to the medical board that the medical providers told him that he pulled a muscle in his shoulder and in his back.  Based on the foregoing evidence, the Board finds the in-service occurrence of a right shoulder condition and a back condition is satisfied.  Id.  

The medical evidence supports a nexus between the Veteran's right shoulder condition, his back condition, and the in-service motorcycle accident.  

During a June 1978 VA examination for service connection for his right knee, the examiner noted that the Veteran had a history of occasional, non-radiating lower back pain.  The examiner noted that the pain did not occur frequently and was not as severe as the right knee pain at the time.  Upon examination, the examiner noted normal lumbar curvature, no spasm of the paravertebral muscles of the lumbar region, straight leg raising was normal bilaterally, the patellar and Achilles reflexes were equal bilaterally, and there was full range of motion of the lumbar spine.  A July 1978 lumbar X-ray showed no osseous or soft tissue abnormalities.  

Private treatment records submitted by the Veteran include an April 2010 and February 2012 nexus opinions from Dr. C.C., M.D.  These opinions are virtually identical and both note the right shoulder abnormalities identified in the September 2009 MRI.  Dr. C.C. stated that it was his opinion that the abnormal right shoulder MRI was directly linked to the Veteran's motorcycle crash in-service where he "smashed his right shoulder . . . into a pole and then into ground."  He noted that the Veteran had decreased range of motion in his right shoulder with decreased internal rotation, decreased external rotation, and pain with both movements.  He also noted the Veteran had decreased abduction and decent adduction.  He had a positive cross body arm push test on the right side, and a mild rotator cuff impingement sign on physical examination.  

Regarding the Veteran's back condition, Dr. C.C. noted that the Veteran complained of low back pain and had degenerative disc disease and osteophytes at L4 and L5 on lumbar spine X-rays.  He also stated that the Veteran had decreased range of motion of the lumbar spine and pain with range of motion.  He noted that the back condition "could be" related to the in-service motorcycle accident.  In each statement, Dr. C.C. noted that the Veteran had been a patient of his for the previous five years, he had never known the Veteran to embellish medical stories or provide false information, and he concluded that he felt the Veteran's conditions were worsening with time.  

A March 2012 statement from Dr. C.C. reiterated the nexus between the Veteran's right shoulder condition and the in-service accident.  There, Dr. C.C. stated that after reviewing the Veteran's files, it was his opinion that the Veteran's right shoulder condition directly related to his military service.  He opined that the Veteran had a motorcycle accident in service and damaged his right shoulder which caused chronic pain and decreased range of motion.  

An April 2012 VA examination of the Veteran's right shoulder noted a torn right rotator cuff.  The examiner noted that the Veteran reported an injury to his shoulder due to an in-service motorcycle accident.  He further noted that the Veteran sought medical treatment at the time and his right shoulder was treated as a sprain.  The Veteran stated that the pain never resolved and he reported now constant pain in his right shoulder.  The Veteran also denied an interval injury.  After showing normal range of motion with pain on movement, a positive Hawkins impingement test, and no arthritis, the examiner stated that it was less likely than not that the Veteran's right shoulder injury was related to service because aside from the report at the time of the injury, the service medical records were silent for further right shoulder complaints after the motorcycle accident.  He continued, stating that the Veteran's exit examination was silent for a shoulder complaint, and the Veteran's current shoulder pathology was much more likely age related or due to an interval incident in the time since separation.  

The April 2012 VA examination contained similar language regarding the Veteran's back condition.  The examiner again stated that aside from the initial injury report, his service medical records were silent for back complaints.  He further noted the exit examination was silent for a back complaint and stated that it was more likely that the Veteran's current back pathology was age related or due to an interval incident in the previous 35 years.  

The Veteran submitted a third nexus statement from Dr. C.C. in February 2016.  Again, Dr. C.C. stated that after reviewing the STRs and treatment record since separation from the military, the Veteran's right shoulder condition and lumbar degenerative disc disease were most likely caused by or a result of his in-service motorcycle crash.  He stated that the right shoulder injury was caused when he slammed his right shoulder into a pole and then the ground.  He further noted that the 2009 MRI detailed the right shoulder injury caused by the accident.  

The Board finds that the private medical evidence supports a nexus between the in-service motorcycle accident, the Veteran's right shoulder disability, and his back disability.  The opinions from Dr. C.C. detail the Veteran's right shoulder disability and relate the findings the in-service incident.  They also identify the Veteran's degenerative disc disease and note that the condition could be related to his in-service accident.  The opinions also note that the Veteran's right shoulder condition and his back condition have likely progressed over time but are nevertheless related to his accident.  Therefore, these opinions offer significant probative value.  

Conversely, the April 2012 VA examination offers very little probative value.  The VA opinion only noted the torn right shoulder rotator cuff.  It fails to account for, or opine on, the September 2009 MRI which identifies mild sub-deltoid and sub-acromial bursitis with moderate AC joint osteoarthritis.  Thus, because the opinion fails to consider the 2009 MRI and the relevant probative evidence contained therein, the probative value of the April 2012 VA opinion is greatly diminished.  

Similarly, the probative value of the April 2012 VA opinion concerning the Veteran's back condition is also greatly diminished.  The VA opinion fails to account for the June 1978 VA examination in which the Veteran reported lower back pain.  The 1978 examination is important because record was created very close in time to the Veteran's service and the statement from the 1978 examination indicated that the Veteran was experiencing back pain for a period of time prior to the 1978 examination.  Despite an unremarkable X-ray and physical examination, the April 2012 examiner did not acknowledge the 1978 VA examination record, but rather stated that the current condition was age or interval incident related.  

Further,  the April 2012 VA opinion also did not account for the February 2010 opinion from Dr. C.C. which shows a diagnosis of degenerative disc disease in 2010, two years prior to the date of diagnosis stated in the April 2012 VA examination.  Based on these inconsistences and the failure to account for a critical piece of relevant evidence, the probative value of the April 2012 VA examination regarding the Veteran's back condition is also greatly diminished. 

The Veteran and his spouse also offered probative lay evidence.  The Veteran testified at a hearing before the undersigned in February 2016.  He stated that his right shoulder and back conditions were the direct result of the motorcycle accident.  He specifically noted that after reviewing the 2009 MRI, Dr. C.C. told him his right shoulder injury was an old injury.  He also stated in his June 2010 Notice of Disagreement that his right shoulder and back conditions occurred simultaneously from the motorcycle accident.  His spouse reported on and off problems with his back and shoulder since the Veteran separated from service.  The foregoing lay testimony is probative because it offers evidence showing continuity of symptomatology, as well as an indication that the Veteran's right shoulder condition was indeed an older injury.  

Thus, as the probative value of the favorable nexus opinions provided by the Veteran's private medical provider and the Veteran's lay testimony at the hearing outweighs the probative value of the April 2012 VA opinion, the Board finds that the nexus element of service connection is satisfied for the Veteran's right shoulder condition and back condition.   

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that his current right shoulder osteoarthritis and torn rotator cuff, and lumbar degenerative disc disease is related to an in-service accident.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails).  Therefore, service connection for right shoulder osteoarthritis and a torn rotator cuff and lumbar degenerative disc disease is granted.


ORDER

1.  Entitlement to service connection for right shoulder osteoarthritis and a torn rotator cuff is granted.  

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.  







REMAND


While the Board sincerely regrets the additional delay, the Veteran's increased rating claim for his right knee condition must be remanded for further development to ensure that it is afforded every consideration.

The Veteran has also stated at his February 2016 hearing that his right knee arthritis has increased in severity since the last VA examination.  The Veteran's stated that he has experienced increased pain, increased instability, more constant locking up of the knee, and increased physical limitations since at the April 2012 VA examination.  He also reported receiving injections and using a brace and a cane.  

He also reported receiving treatment at the Sarasota Spine and Joint clinic.  He noted providers there found bone on bone in his knees, and reported receiving injections in both knees and physical therapy.  The Veteran also reported being prescribed tramadol for his knee condition.  A review of the record reveals these treatment records for his service-connected right knee are not associated with the file.  

Given these statement, the Board finds that a new examination is warranted to assess the current severity of his condition.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the Bay Pines, Florida VA Medical Center and Bradenton, Florida VA outpatient clinic, dated from April 2012, forward.  

2.  Ask the Veteran to identify all private medical care providers that have treated him for his right knee since April 2012, to include the Sarasota Spine and Joint clinic he referenced at his February 2016 hearing.  Make arrangements to obtain all records that he adequately identifies.

3.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination of his right knee.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

The examiner should use the appropriate Disability Benefits Questionnaire(s) (DBQs) to assess the severity of the Veteran's service-connected right knee arthritis, status post arthrotomy.  All symptoms and clinical findings associated with this condition must be reported in detail.  

The examiner should specifically identify the symptoms which results from the Veteran's service-connected right knee arthritis as well assess the current severity of the Veteran's condition.  The examination report must include a complete rationale for all opinions and conclusions reached.

4.  After the VA examination has been completed, review the medical examination report to ensure that it adequately responds to the above instructions.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5.  Finally, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


